Citation Nr: 0820334	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-11 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for loss 
of bladder control. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1949 to December 
1952. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claim. 

The issue of entitlement to service connection for loss of 
bladder control is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1988 rating action, the RO denied the veteran's 
claim of service connection for loss of bladder control and 
in an August 1988 letter, notified him of the determination 
and of his appellate rights, but he did not appeal the 
determination and the decision became final.

2.  The evidence received since the June 1988 rating decision 
is not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the veteran's loss of bladder control claim.


CONCLUSION OF LAW

1.  The RO's June 1988 rating decision that denied service 
connection for loss of bladder control is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the June 1988 rating decision is 
new and material; the claim of entitlement to service 
connection for loss of bladder control is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the veteran's loss of 
bladder control claim and remands it for further development.  
Thus, a discussion of VA's duties to notify and assist is not 
necessary.  

In a June 1988 rating decision, the RO denied service 
connection for loss of bladder control on the basis that the 
veteran did not have this disability.  In doing so, the RO 
noted that the evidence of record was negative for the 
condition.  

The evidence of record at the time of the determination 
consisted of the veteran's service medical records, and post-
service VA and private treatment records dated from 1970 to 
1988, which were negative for a diagnosis of a bladder 
dysfunction.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence that by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's 
June 1988 rating decision, including private treatment 
records dated from 1993 to 2000, show that the veteran has 
been diagnosed as having a voiding dysfunction, nocturia, and 
urinary frequency.  In light of the basis of the RO's June 
1988 determination, the new evidence raises a reasonable 
possibility of substantiating his claim.  As such, the 
evidence is new and material under the provisions of 
38 C.F.R. § 3.156(a) and the claim is reopened.  


ORDER

New and material evidence to reopen claim of service 
connection for loss of bladder control has been presented; to 
this extent, the appeal is granted.


REMAND

While the veteran has submitted new and material evidence to 
reopen his claim for entitlement to service connection for 
loss of bladder control, further evidentiary development is 
necessary before the merits of the claim may be addressed.

The veteran contends that his loss of bladder control is 
caused or aggravated by his service-connected prostatitis.  
Essentially, the veteran has two causal theories regarding 
his loss of bladder control: 1) his service-connected 
prostatitis aggravates his non-service connected diabetes 
mellitus, thereby causing his loss of bladder control, and 2) 
his service-connected prostatitis aggravates his non-service 
connected prostate cancer, thereby causing his loss of 
bladder control.  

The veteran was initially granted service connection for 
prostatitis in an October 1963 rating decision, and was 
assigned a 10 percent rating under diagnostic code (DC) 7512, 
effective on July 3, 1963.  In an April 1978 rating decision, 
the RO increased the evaluation of the veteran's prostatitis 
to 20 percent disabling.  

Subsequently, in an August 1980 Board decision, the veteran's 
claim for entitlement to service connection for diabetes 
mellitus as secondary to his service-connected prostatitis 
was denied.  In its decision, the Board stated that, 

[I]n the absence of a cause-and-effect relationship 
between prostatitis and diabetes or its complications, 
there is no legal basis in this case whereby service 
connection can be granted.  We do not deny that the 
existence of prostatitis may affect insulin requirements 
and make the treatment of the diabetes and its 
complications more difficult; however, the problem with 
insulin stabilization is all part and parcel of the 
underlying diabetes mellitus.  Aggravation of a 
nonservice-connected disability is not tantamount to 
proximate cause thereof. 

Significantly, the law regarding service connection has 
changed since the Board's 1980 decision.  Under Allen v. 
Brown, 7 Vet. App. 439 (1995), service connection may be 
established by an increase in severity of a nonservice-
connected disease that is proximately due to or the result of 
a service-connected disease, rather than due to the natural 
progression of the nonservice-connected disease.  In such a 
case, the nonservice-connected disease is said to have been 
aggravated by the service-connected disease or injury.  38 
C.F.R. § 3.310 (2007).  However, aggravation will not be 
conceded where the disability underwent no increase in 
severity.  38 C.F.R. § 3.306 (2007).  

There is medical evidence of record that suggests that the 
veteran's prostatitis may be aggravating his diabetes 
mellitus, and that his diabetes mellitus has caused his loss 
of bladder control.  In a January 1977 letter, Abdul Ghani, 
M.D. indicated that the veteran's prostatitis could be the 
factor making his diabetes uncontrollable.  Additionally, in 
a June 1977 letter, Dr. Ghani reported that the veteran's 
diabetes had proven difficult to control due to his recurring 
prostate infection.  In a January 1977 letter, William Locke, 
M.D. advised that diabetic insulin requirements are "often 
or frequently" increased during periods of acute prostatitis 
infection.  Further, in a July 1977 letter, H.L. Smith, M.D. 
noted that the veteran's prostate flare-ups caused his 
diabetes to get out of control, thereby starting a vicious 
circle of more infection and more severe diabetes.  In May 
1999, W. Paul Sawyer, M.D. reported that the veteran's 
nocturia and urinary frequency was associated with diabetes 
and prostate surgery.  Additionally, in January 2000 and May 
2000, Dr. Sawyer again reported that the veteran's voiding 
dysfunction was possibly related to his underlying diabetes.  
Finally, in a June 1980 letter, David L. Tedrick, M.D. 
indicated that the veteran's subacute prostatitis appeared to 
be a major factor contributing to his diabetes.  

In light of the above, further development is required 
because the medical evidence of record does not contain 
sufficient information to address the required legal inquiry, 
i.e., the nature and extent of the veteran's loss of bladder 
control that is related to service or to a service-connected 
disability, i.e., his prostatitis, as opposed to 
symptomatology from any disability not the result of a 
service connected disability.  Thus, it is incumbent on the 
Board to remand this matter to supplement the record prior to 
adjudicating these claims.  See Wallin v. West, 11 Vet. App. 
509, 513 (1998); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).  

Additionally, in his June 2006 notice of disagreement, the 
veteran reported that he had received VA treatment for his 
bladder condition from May 2000 to present at the VA medical 
center in Gainesville, Florida.  To date, it does not appear 
that there has been any attempt to associate these treatment 
records with the claims folder; currently, the most recent VA 
treatment records associated with the claims file date from 
July 1988.  Accordingly, a complete copy of the veteran's VA 
treatment records must be associated with the claims file 
before the Board renders a decision in this case.  See 
38 U.S.C.A. § 5103 (West 2002).  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain copies of 
the veteran's treatment records for a 
bladder condition from the Gainesville, 
Florida, VA treatment facility, dated 
since July 1988.

2.  Thereafter, schedule the veteran 
for a VA examination.  The claims file 
and a copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests 
should be conducted.

The examiner should determine whether 
the veteran has a bladder disability, 
including a voiding dysfunction.  If so, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that the veteran's bladder 
disability had its onset in service.  

Regardless of whether the condition had 
its onset during service, the examiner 
must opine as to whether it is at least 
as likely as not that the veteran's 
service-connected prostatitis caused or 
aggravated his diabetes mellitus.  In 
offering this assessment, the examiner 
must acknowledge and discuss the 
positive opinions of Abdul Ghani, M.D., 
William Locke, M.D., H.L. Smith, M.D., 
W. Paul Sawyer, M.D., and David L. 
Tedrick, M.D.  The examiner must state 
whether it is at least as likely as not 
that his diabetes mellitus caused or 
aggravated his bladder disability.

The examiner must also state whether the 
veteran's diabetes mellitus is otherwise 
related to or had its onset in service.

Further, the examiner must opine as to 
whether it is at least as likely as not 
that the veteran's service-connected 
prostatitis caused or aggravated his 
prostate cancer.  In addition, the 
examiner must opine whether it is at 
least as likely as not that his prostate 
cancer caused or aggravated his bladder 
disability.  

The examiner must also state whether the 
veteran's prostate cancer is otherwise 
related to or had its onset in service.

The examiner should provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.

3.  Finally, reconsider the veteran's 
appeal.  If the benefit sought on appeal 
is not granted, the RO must issue a 
supplemental statement of the case and 
the veteran should be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


